Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 1 of 24

UNITED STATES DISTRICT COURT
SOUTI-IERN DISTRICT OF NEW YORK

 

XB'\}X§EEB'&X&§§`%BC£E\EE)LOEIESmc., X caSeNO. zl¢;@-cv-o§wz-\/SB
Plaintiff,
-against-
AMIAD U.S.A., INC.,
Defendant.

_______________________________________________________________ X

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
TO DEFENDANT’S MOTION TO DISMISS THE COMPLAINT

RONALD FRANCIS, ESQ.
Attorney for Plaintiff
30 Broad Su~eet, 37“1F100r
New York, NY 10{)04
(212) 279-6536
rf@ronaldfrancislaw.com

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 2 of 24

 

TABLE OF CONTENTS
Table of Authorities ............................................................ i
Preliminary Staternent .......................................................... 1
Statement of Facts ............................................................. 2
Argurnent .................................................................... 5

POINT l

THE COMPLAINT SUFFICIENTLY ALLEGES
A CAUSE OF ACTION FOR BREACH OF CONTRACT

A. Legal Standard Under Fed. R. Civ. P. 8 & 12(b)(6) ....................... 5
B. The allegations in the complaint for breach of contract are sufficiently pleaded . 6
(l) The Contract Was automatically renewed for 2018 ..................... 6

(2) The Court should not consider the extrinsic evidence submitted by defendant,
but if it does, then defendant’s motion must he converted to one for summary
judgment and plaintiff must be permitted to take discovery .............. 8

(3) AWT’S alleged non-payment of certain invoices does not serve as a basis
for dismissal of the Complaint .................................. ll

POINT ll

THE COMPLAINT SHOULD NOT BE DISMISSED
PURSUANT TO THE FIRST-FILED RULE

A. This Court should defer to the District Court for the Middle District of North Carolina
on the issue of proper venue ............................................ 12

B. Venue of this action is proper in the Southern Disti'ict of New York ............. 13

(l) Special circumstances dictate that venue is proper in the Southern District of

NeW York .................................................... 14

(2) The balance of convenience Weighs in favor oi" venue in the Southern District
of NeW York .................................................. I6

(A) The Plaintift‘s Choice of Forum ............................. 17

(B) The Convenience of Witnesses and Location of Documents ...... 18

(C) The Locus of Operative Facts .............................. 18

(D) The Reiative Means of the Parties ........................... 19

Conclusion .................................................................. 19

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 3 of 24

TABLE OF AUTHORITIES
Cases

SOO-Flowers, IHC. v. lntercontinental Floresf, Inc.,

860 F.Supp. 128, 131 (S.D.N.Y. 1994) ................................... 13, 14
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ......................................... 6
BellAz‘lcmfz'c Corp. v. Twombly, 550 U.S. 544, 555 (2007) ............................ 5, 6
Berisford Capz'tal Corp. v. Cent. States, Se. & Sw. Areas Pensz'on Fund,

677 F.Supp. 220, 222 (S.D.N.Y.l988) ...................................... 14
Broa'eur v. City ofNew York, 2002 WL 424688, at "‘2 (S.D.N.Y. Mar. 18, 2002) ........... 10
Chambers v. Time Warner, Inc., 282 F.3d 147, 202-03 (2d Cir. 2002) .................. 9, 10

Chicago Ins. Co. v. Holzer,
00 Civ. 1062, 2000 WL 777907 at *l, 4 (S.D.N.Y. June 16, 2000) ................ 15

Citigroup, Inc. v. Cily Holdl`ng Company, 97 F.Supp.2d 549, 555-556 (S.D.N.Y. 2000) . . . 15, 16
Clarendon Natz'onal Ins. Co. v. Pascual 2000 WL 270862 (S.D.N.Y. 2000) ............... 13
Cortec]ndus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1998) ................... 9
Donaldson, Lujkin & Jenreffe, Inc. v. L.A. Cty., 542 F. Supp. 1317, 1321 (S.D.N.Y. 1982). . . .13

Emp'rs Ins. ofWausau v. Fox Entm't Grp., Inc., 522 F.3d 271, 275 (2d Cir. 2008) . . . . 14, 15, 17

Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006) .................................... 9
Federctl fns. Co. v. May Dep't Srores Co`, 808 F.Supp. 347, 350 (S.D.N.Y.1992) ........... 16
Frz`edl v. City ofNew York, 210 F.3d 79, 83-84 (2d Cir. 2000) .......................... 10

Global Network Commc'ns, Inc. v. Cily ofNew York, 458 F.3d 150, 154-55 (2d Cir. 2006) . . . 11

Gomez v. Cin ofNew York, 2017 WL 1034690, at *3 (E.D.N.Y. Mar. 16, 201'7) ......... 10, ll
Guzman-Reina v. ABCO Maint., [nc., 2018 WL 264102, at *2 (E.D.N.Y. Jan. 2, 2018) ....... 9
Ivy-Ma)', 1993 (WL 535166 at *2, 1993 U.S.Dist. LEXIS 17965 at *6) .................. 14
l Lyons & Co. v. Republz'c ofTea, Inc., 892 F.Supp. 486, 491 (S.D.N.Y.1995) ............ 16

liberty Mut. Ins. Co. v. Fairbanlcy Co., 17 F. Supp. 3d 385, 392 (S.D.N.Y. 2014) .......... 14

_i_

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 4 of 24

Manufacturers Hanover Trust Co. v. Palmer Corp., 798 F.Supp. 161 (S.D.N.Y. 1992) ....... 13
McGuire v. City ofNew York, 2013 WL 325359, at *5 (E.D.N.Y. Jan. 28, 2013) ........... 10
Mondo, Inc. v. Spl'tz, 97 Civ. 4822, 1998 WL 17744 at *1-2 (S.D.N.Y. Jan. 16, 1998) ....... 15
Nakahata v. New York-Presbyterfan Healthcare System, Inc.,

723 F.3d 192, 202 (2d Cir. 2006) ........................................ 10, 11
Natiorzal Patent Dev. Corp. v. Amerl`can Hosp. Supply Corp.,

616 F.Supp. 114, 118 (S.D.N.Y.1984) ...................................... 14
National Union Fire fns. Co. v. faternational Wz`re Group, ]nc.'.,

02 Civ. 10338, 2003 WL 21277114 at *6 (S.D.N.Y. June 2, 2003) ................ 15
N. Y. Marz'ne & Gen. IHS. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) ...... 15
Med-Plus, Inc. v. Am. Cas. Co. ofReading, P.A.,

2017 WL 3393824, at *5 (E.D.N.Y. Aug. 4, 2017) .............................. 9
Nicosia v. Amazon.com, Inc., 834 F.3d 220, 231 (2d Cir. 2016) .......................... 9
Onrel Prods. V. Projecf Srmtegg) Corp., 899 F. Supp. 1144 (S.D.N.Y. 1995) .............. 15
Plcrins Markeffng L.P. v. Kuhn, 2011 WL 4916687, at *3 (E.D.N.Y. Oct. 17, 2011) ......... 10

Pc)wer Play l LLC v. Noiyrolk Tide Baseball Club, LLC, 2018 WL 3573 04 (S.D.N.Y. 2018) . . 13
Reliance Ins. Co. v. Sz'x Star, Inc., 155 F. Supp. 2d 49, 55 (S.D.N.Y. 2001) ................ 14

S-Fer fntemalional, Inc. v. Paladz'on Parmers, Ltd., 906 F.Supp. 211, 216 (S.D.N.Y. 1995) . . 17

Sahu v. Um`on C¢:rrbr'de Corp., 548 F.3d 59, 63 (2d Cir. 2008) .......................... 11
Schnabel v. Ramsey Qucmtitatz`ve Sys., [nc., 322 F. Supp. 2d 505, 510 (S.D.N.Y. 2004) ...... 13
Snyder v. Fantasy Intemctive, Inc., 2012 WL 569185, at *2 (S.D.N.Y. Feb. 9, 2012) ......... 9
Stewarf Organization, Inc. v. Rz'coh Corp.,

487 U.S. 22, 29, 108 S.Ct. 2239, 101 L.Ed.2d 22 (1988) ........................ 17
Toy Biz, Inc. v. Cenfuri Corp., 990 F.Supp. 328, 332 (S.D.N.Y.1998) .................... 16
Van Dusen v. Barmck, 376 U.S. 612, 622, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964) ........... 17

William Gluckin & Co. v. ]ntemah`onal Playtex Corp., 407 F.2d 177, 178 (2d Cir.1969) ..... 17

_ii_

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 5 of 24

§_f_fl!_ll£§_$_

28 U.S.C. § 1404(a) ........................................................... 17
Rule 8(a)(2) of the Federal Rules of Civil Procedure ................................... 5
Rule 12(b)(6) of the Federal Rules of Civil Procedure ............................ 1, 5, 10
Rule 56 of the Federal Rules of Civil Procedure ..................................... 10
Rule 12(d) of the Federal Rules Of Civil Procedure .................................. 10

-iii-

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 6 of 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ADVANCED WAT}§`,i{ TECHNOLOGIES INC., X Case No. :1:18~cv~05473-VSB
Plaintiff,
~against»
AMIAD U.S.A., INC.,
Defendant.
_____________________________________ X

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
TO DEFENDANT’S MOTION TO DISMISS THE COMPLAINT

Preliminal_'y Statement

Plaintiff Advanced Water Technologies, Inc. (“AWT”) submits this memorandum of law
in opposition to the motion by defendant Amiad U.S.A., Inc (“Amiad”) for an order dismissing the
compiaint pursuant to Rule l2(b)(6) of the Federal Rules of Civil Procedure, or alternatively,
dismissing this action under the “tirst-filed” rule.

Defendant’s motion to dismiss should be denied as the complaint sufficiently pieads a
cause of action for breach of contract Furthermore, defendant’s arguments that the complaint
should be dismissed because the contract between the parties Was not subject to automatic renewal,
or that AWT breached the contract by not adhering to the terms contained in Amiad’s invoices, are
either based upon incorrect interpretations of the contract and non-contract documents, or concern
issues of fact to be determined, not on a motion to dismiss, but at trial.

Lastiy, defendant’s request that the complaint be dismissed based upon the first-filed rule
should aiso be denied and the Court should defer to the District Court for the Middle District of
North Caroiina for its determination of proper venue. If this Court decides this issue, then special

1

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 7 of 24

circumstances as weil as a balancing of the convenience of the parties, dictate that the proper venue
of this dispute is the Southern District of New York.
Statement of Facts

Plaintiff AWT is in the business of distributing, installing and servicing domestic Water
filtration systems and products On March 31, 2005, AWT and Arniad entered into a contract (the
“Contract”) whereby Arniad assigned the distribution of its screen filtration products exclusively
to AWT for wholesale and retail saies Within the five boroughs of New York City, as Well as
Nassau and Suffoll< counties Kriesberg Deci. 11 3.

The parties agreed that renewal of tire Contract Would be automatic on an annuai basis if
AWT purchased an agreed dollar volume from Amiad during the previous year (the “Sales
Quota”). The automatic renewal of the Contract Was also subject to AWT’s continued
creditworthiness, continuing and responsible efforts to sell Amiad iiltration, and responsible
maintenance of the equipment it has sold. Kriesberg Decl. 11 4.

Tlie Sales Quota for net purchases by AWT of Amiad products for the initial fiscal year,
defined in the Contract as January 1 - December 2005, Was $55,000. The Contract provides that
any annual increase in the Sales Quota “should be a reasonable number and will be jointly agreed

between Amiad and AWT.” Arniad and AWT never jointly agreed to increase the 855,000

 

annuai Sales Quota and so the Sales Quota remained the same for every year of the Contract
(2005~2018). Kriesberg Decl. 111 5-7.

From 2005 through April 2018, AWT purchased products from Amiad for AWT’s
customers in the agreed upon territory totaiing approximately Four Million Doilars ($4,000,000).

During that time period, AWT never failed to meet the 355,000 annual Sales Quota. Kriesberg

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 8 of 24

Decl. 1[ 13.

For the fiscal year lanuary 1 - December 31, 2017, AWT’s sales totaled approximately
$207,000, and thus met the annual Sales Quota in place of 855,000. Kriesberg Decl. 11 14.

As of April 13, 2018, AWT had already met the required annual Sales Quota for the
Contract to automatically renew for 2019, and had fulfilled all of its obligations and
responsibilities under the Contract for each and every year from 2005 through April 13, 2018.
Kriesberg Decl. 1[ 15.

For eleven (11) years, spanning from the Contract’s inception in 2005 through 2015,
Arniad continued doing business with AWT without objection that the Contract automatically
renewed and that the $55,000 Sales Quota remained the same every year. Kriesberg Decl. 11 12.

ln 2016 and 2017, by letters dated June 28, 2016 and March 14, 2017 respectively, and in
person on Novernber 27, 2017 and email dated Decernber 31, 2017, Arniad attempted to change
the terms of the Contract in such a way to allow it to unilaterally increase the Sales Quota. AW'l`
rejected Amiad’s unilateral changes of the Sales Quota and Amiad did not pursue termination of
the Contract on that basis. Kriesberg Decl. 1111 12, 20~27, 32.

By letter dated April 13, 2018, Amiad provided notice to AWT that it “irnmediately
terminates” the Contract - not based upon AWT’s failure to meet a Sales Quota - but based upon
AWT’s alleged failure to pay an overdue balance of$18,085.27. Kriesberg Decl. 11 16.

The invoices (which added up, constitute the balance Amiad claims is due) as well as the
terms contained therein, were unilaterally created by Amiad, and never negotiated, agreed to,
complied with, or enforced by the parties throughout their entire thirteen year relationship These

same invoices serve as the basis for defendant’s purported termination of the Contract Kriesberg

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 9 of 24

Decl. 11 27.

Since 2005, Amiad held balances due for products purchased by AWT in much larger
amounts and for much longer periods of time than the $18,085.27 balance Amiad alleges is owed.
On average, AWT’s running balance was approximately $100,000 per month and at one point was
as high as 8276,000. The 318,000 balance upon which Amiad purported to terminate the Contract
was near the lowest balance that that AWT owed in the preceding three years lndeed, AWT’s
payments and balances owed to Amiad in 2018 were consistent with the parties’ course of dealing
over the past 13 years and consistent with the norms in the construction industry There was
usually a lag time of 30~90 days for AWT to be paid from the customers of defendant’s products
Because defendant recognized and understood the payment lag time from the end-use customers it
allowed AWT to carry the aforementioned balances Kriesberg Decl. 11 31.

By letter dated May 1, 2018 from AWT’s attorney, AWT promptly rejected Amiad’s
purported April 13, 2018 termination Additionally, along with AWT’s rejection of Amiad’s
purported termination of the Contract, AWT remitted payment to Amiad in the amount of
$17,399.63, representing what AWT believed to be the outstanding balance owed to Amiad at that
time. Kriesberg Decl. 11 17.

ln this May 1, 2018 letter,_ AWT’s counsel also addressed other contentious issues between
the parties, and specifically and explicitly threatened that “if Amiad does not take steps to
investigate and take action to correct these problems in a timely manner, AWT will have no choice
but to pursue legal action.” See Exhibit 5 attached to Defendant’s Exhibit B.

Arniad refused to cash AWT’s check, maintaining that the balance owed to it is 818,085.27

(a mere difference of $685.64), and that it properly terminated the Contract. AWT attempted to

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 10 of 24

reconcile the outstanding balance with Amiad and continue working under the Contract, but
Amiad refused to honor the Contract. Kriesberg Decl. 11 18.

On May 17, 2018 - just sixteen (16) days after AWT’s threat of litigation - defendant
commenced an action in the Superior Court of Guilford County, North Carolina, for a declaratory
judgment that it properly terminated the Contract between the parties, as well as for breach of
contract

On lune 18, 2018, AWT commenced this action seeking damages that it has incurred and
continues to incur as a result of Ainiad’s improper termination of the Contract.

On June 19, 2018, AWT removed Amiad’s North Carolina state court action to the United
States District Court for the l\/liddle District of North Carolina.

Based upon the lack of personal jurisdiction and improper venue, AWT has moved in the
Middle District of North Carolina for dismissal of that action, or in the alternative, for the action to
be transferred to the Southern District of New York.

Arguinent
POINT I

THE COMPLAINT SUFFICIENTLY ALLEGES
A CAUSE OF ACTION FOR BREACH ()F CONTRACT

A. Legal Standard Under Fed. R. Civ. P. 8 & 12(b)(6)
ln order to state a claim for relief, Ruie 8(a)(2) of the Federal Rules of Civil Procedure
requires only a “short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2); Bell Atlcmlic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
importantly, Rule 8 does not require “detailed factual allegations,” but only that the

statements in the complaint make the claimed violation of law “plausible on its face.” Twombly,

5

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 11 of 24

550 U.S. at 570. This “plausibility” standard is satisfied by a complaint that contains enough
factual content to allow “the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Twombly, 550 U.S. at 556.

To survive a motion to dismiss pursuant to Rule 12(b)(6), the party’s pleading must contain
“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,”
Ashcroff v. [qbal, 556 U.S. 662, 678 (2009) and BellAtl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). And a claim has facial plausibility “when the [party] pleads factual content that allows
the Couit to draw the reasonable inference that the [other party] is liable for the misconduct
alleged.” Iqbal, 556 U.S. at 678.

B. Thc allegations in the complaint for breach of contract are sufficiently pleaded.

Defendant argues that AWT failed to plead facts sufficient to establish the elements of a
breach of contract claim because: (l) the Contract was not renewed for 2018 so terminating it
mid-year was not a breach, and (2) termination of the Contract was proper because of AWT’s
non-payment of certain invoices Aithough defendant advances these arguments in support of its
pre-answer motion to dismiss, the defendant relies upon extrinsic evidence and seems to be
prematurely arguing for summary judgment

(1) The Contract was automatically renewed for 2018.

l`he complaint alleges the existence of a valid contract entered into between the parties in
2005 , that the contract was renewed for each and every year from 2006 through 2018, that the
Sales Quota in the contract remained the same and was never increased by the parties, that AWT
exceeded the Sales Quota every year, and notwithstanding AWT’s satisfying all conditions of the

contract, the defendant improperly terminated the contract See Defendant’s Exhibit A, 1111 10-19.

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 12 of 24

Clearly, AWT’s allegations meet the very low bar set by F.R.C.P. Rule 8(a)(2) and the
corresponding case law as cited above.

Defendant’s argument that the Contract was merely an “agreement to agree” and the
parties never renewed the Contract is contrary to the unambiguous language of the Contract and
contrary to the conduct of the parties from 2005 through at least 2015.

As stated in the Contract, the initial Sales Quota of 855,000 was only subject to increase if
the parties jointly agreed Because the parties never jointly agreed to an increase in the Sales
Quota, the Sales Quota remained $55,000 per year. The parties operated and continued to do
business under these terms for eleven (ll) years, from 2005 until 2016, when defendant first
attempted to terminate the change the Sales Quota unilaterally

As outlined in the affidavit of AWT’s President l\/latthias K_riesberg, in 2016 and again in
2017, defendant attempted to change the Contract to allow it to unilaterally increase the Sales
Quota, and then claim that AWT failed to meet the new Sales Quota. These attempts by
defendant to unilaterally change the terms of the Contract were rejected by AW'l` and not pursued
by Amiad. Kriesberg Decl. 1111 12, 20-27, 32.

Additionally, defendant’s argument that the Contract was never renewed after 2005 is
inconsistent with its attempts to unilaterally increase the Sales Quota in 2016 and 2017, and
terminate the Contract in 2018. lf no Contract existed past 2006, but only an “agreement to
agree,” Amiad would have not have (1) claimed that AWT failed to meet a Sales Quota in 2016
and then again in 20l7, (2) send an email on a Sunday, a few hours before the close of 2017,
proposing a new quota more than twelve times the current one, and thereby acknowledging the

terms and obligations of the existing agreement, and (3) serve a termination letter on April 13,

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 13 of 24

2018. Kriesberg Decl. 1111 20~27, 32.

Contrary to the position taken by defendant, the Contract was not an “agreement to agree”
and was never treated that way by the parties Unlike the cases cited by defendant in support of its
“agreement to agree” argument, there is no missing information in the Contract that renders it
vague and unenforceable - the Sales Quota formula is clearly defined From 2005 until 2016,
both AW'l` and defendant understood, agreed and worked under the premise that the 855,000 Sales
Quota would continue to be the Sales Quota for the following year unless and until both parties
agreed on an increase to that number Without a joint agreement to increase the Sales Quota, it
would remain the same. Thus, contrary to defendant’s contention, an agreement was indeed
reached between the parties as to the Sales Quota for 2018 - 855,000 - and there was never any
indefiniteness lack of clarity or missing information to be provided in the future.

(2) The Court should not consider the extrinsic evidence submitted by defendant,
but if it does, then defendant’s motion must be converted to one for summary
judgment and plaintiff must be permitted to take discovery.

ln support of its motion to dismiss, defendant has submitted a declaration from defendant’s
Director of Finance, l\/latthew lvliles, in which he alleges that AWT failed to pay certain of
defendant’s invoices Defendant’s attorney also annexes as an Exhibit the invoices which are
alleged to be not paid, as well as correspondence between the parties concerning same. See
Defendant’s Exhibit B. The Court should not consider defendants’ extrinsic evidence, but if it
does, then defendant’s motion must be converted to one for summary judgment and plaintiff must
be permitted to take discovery

ln adjudicating a motion to dismiss “a district court must confine its consideration to facts

stated on the face of the complaint, in documents appended to the complaint or incorporated in the

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 14 of 24

complaint by reference, and to matters of which judicial notice may be taken.” Guzman~lleina v.
ABCO Mal'nt., Inc., 2018 WL 264102, at *2 (E.D.N.Y. Jan. 2, 2018) (internal citations omitted).
“A necessary prerequisite for taking into account materials extraneous to the complaint is that the
plaintiff relies on the terms and effect of the document in drafting the complaint; mere notice or
possession is not enough.” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 231 (2d Cir. 2016);
Chambers v. Time Wcrrner, lnc., 282 F.3d 147, 202-03 (2d Cir. 2002) (citing Cortec]ndus, Inc. v.
Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1998)) (“[Aj plaintiffs reliance on the terms and effect
of a document in drafting the complaint is a necessary prerequisite to the court’s consideration of
the document on a dismissal motion; mere notice or possession is not enough.”) (emphasis in
original).

l\/Ioreover, for extrinsic evidence to be considered, “it must be clear on the record that no
dispute exists regarding the authenticity or accuracy of the document [and] that there exist no
material disputed issues of fact regarding the relevance of the document.” Faulkner v. Beer, 463
F.3d 130, 134 (2d Cir. 2006). Therefore, “if material is not integral to or otherwise incorporated
in the complaint, it may not be considered unless the motion to dismiss is converted to a motion
for summary judgment and all parties are given a reasonable opportunity to present all the material
that is pertinent to the motion.” Id.; Med~Plus, Inc. v. Am. Cas. Co. ochading, P.A., 20l7 WL
3393824, at *5 (E.D.N.Y. Aug. 4, 2017) (“Before ordering such a conversion [to a summary
judgment motion}, the court should ensure that all parties are given a reasonable opportunity to
present all the material that is pertinent to the motion.”) (internal quotations omitted); see also
Snyder v. Fanrasy lnferactive, Inc., 2012 WL 569185, at *2 (S.D.N.Y. Feb. 9, 2012) (declining to

convert a motion to dismiss into a motion for summary judgment as discovery was not complete);

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 15 of 24

Brocfeur v. Cily ofNew York, 2002 WL 424688, at *2 (S.D.N.Y. Mar. 18, 2002) (same).

l-lere, although plaintiff has attached the Contract to the complaint, plaintiff has not
incorporated in or attached defendant’s purported invoices or any correspondence between the
parties

Defendant fails to offer any argument that would justify the Court’s consideration of
defendant’s purported invoices or related correspondence. But even if defendant had offered an
argument, “‘a district court errs when it considers affidavits and exhibits submitted by defendants
or relies on factual allegations contained in legal briefs or memoranda in ruling on a 12(b)(6)
motion to dismiss.”’ Plcrins Mar!cetz'ng L.P, v. Kuhn, 2011 WL 4916687, at *3 (E.D.N.Y. Oct. 17,
2011)(quoting Friedl v. City ofNew Yor'k, 210 F.3d 79, 83-84 (2d Cir. 2000)). 'l`hus, the Court
should not consider those documents

A court “faced with documents outside the pleadings on a Rule 12(b)(6) motion is afforded
two options: (1) exclude the extrinsic documents; or (2) convert the motion to one for summary
judgment and give the parties an opportunity to conduct appropriate discovery and submit the
additional Supporting material contemplated by Rule 56.” McGw're v. Cin of New York, 2013
WL 325359, at *5 (E.D.N.Y. Jan. 28, 2013) (citing Chambers, 282 F.3d at 153) (collecting cases);
Gomez v. Cin ofNew York, 2017 WL 1034690, at *3 (E.D.N.Y. Mar. 16, 2017) (citing Nakahata
v. New York-Presbyterinn Healthcare System, Inc., 723 F.3d 192, 202 (2d Cir. 2006)) (“[W]here
matter outside the pleadings is offered and not excluded by the trial court, the motion to dismiss
should be converted to a motion for summary judgment.”). lndeed, pursuant to Fed. R. Civ. P.
12(d), “the conversion of a Rule 12(b)(6) motion into one for summary judgment under Rule 56

when the court considers matters outside the pleadings is enforced and strictly mandatory.”

10

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 16 of 24

Nakahata, 723 F.?)d at 203 (citing Global Network Commc'rzs, Inc. v. City ofNew York, 458 F.3d
l50, 154_55 (2d Cir. 2006)).

I-Iere, as previously discussed, there is no reason to consider the extrinsic evidence that
defendant submitted as plaintiff has neither incorporated those documents into its complaint nor
are they documents of which the Court may take judicial notice because the evidence, “standing
alone, does not establish a comprehensive record.” Gomez, 2017 WL 1034690, at *3.
Nevertheiess, should the Court convert the instant motion to one for summary judgment, plaintiff
must be “given a reasonable opportunity to present all the niateriai that is pertinent to the motion,”
Sahu v. Union Carbide Corp. , 548 F.3d 59, 63 (2d Cir. 2008), which will include, at minimum, the
deposition of the defendant

(3) AWT’s alleged non-payment of certain invoices does not serve as a basis for
dismissal of the Complaint.

Defendant argues that the invoices together with the Contract formed the “contractual
relationship” of the parties However, the Contract does not contain any payment terms and the
invoices and the payment terms contained therein were never negotiated between the parties and
were unilaterally created by Arniad. The invoices and their terms were also never agreed to nor
complied with by AWT for the entire thirteen year relationship between AWT and defendant In
addition, until 2017, defendant never attempted to enforce the terms of its invoices See
Kriesberg Decl. ii 30.

lt is clear that although defendant purportedly based its April 13, 2018 termination of the
Contract on AWT’s alleged nonpayment of invoices, the real reason for defendant’s termination of
the Contract is that it no longer Wanted to do business with AW'l` pursuant to the Contract; the

stated reason of nonpayment of invoices was and still is a pretext.

ll

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 17 of 24

Additional evidence that defendant’s termination of the Contract based upon AWT’s
failure to make timely payments is a ploy is that AWT attempted to remit the balance due, but
defendant rejected the payment claiming that it Was 8685 .64 less than the amount that was actually
due. Of course any discrepancies in the correct batance amount could have been worked out
between the parties, but defendant was only interested in getting out from a Contract it no longer
wanted Kriesberg Decl. 11 32.

Lastly, the parties’ course of dealing evidences that AWT was not in breach of the
Contract. Since 2005, defendant has held balances due for products purchased by AWT in much
larger amounts and for much longer periods of time than the 318,085.27 balance Amiad alleges is
owed. On average, AWT’s running monthly balance was approximately $100,000, and was as
high as $267,000. The 318,000 balance in April 2018 was near the lowest balance amount in
three years. AWT’s payments to Amiad in 2018 and balances Were consistent with the parties’
course of dealing over the past 13 years and consistent With the norms in the construction industry
Kriesberg Deci. 11 31.

POINT II

'I`HE COMPLAINT SHOULD NOT BE DISMISSED
PURSUANT TO THE FIRST-FILED RULE

A. This Court should defer to the District Court for the Middle District of North
Carolina on the issue of proper venue.

Defendant commenced a declaratory judgment action in the Superior Court of Guiiford
County, North Carolina on May 17, 2018. AWT commenced this breach of contract action on
.Tune 18, 20 l 8, and removed Amiad’s North Carolina state court action to the United States District

Court for the Middle District of North Carolina on June 19, 2018.

12

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 18 of 24

Although the Second Circuit has not addressed this issue, for determining which of two
competing lawsuits has priority, it appears that Judges in this District follow the rule that the date
on which suit Was originally filed in state court, not day on which suit was removed to federal
district court, is to be used in determining which of two competing lawsuits had been first fried.
See e.g., Clarendon Narional his Co. v. Pascual 2000 WL 270862 (S.D.N.Y. 2000); 800»»
Flowers, Inc. v. Ii'ctercontinental Florest, Inc., 860 F.Supp. 128, 131 (S.D.N.Y. 1994);
Mcmufactw‘es Harzover Trust Co. v. Palmer Corp., 798 F.Supp. 161 (S.D.N.Y. 1992).

Additionally, Judges in the Southern District have generally adhered to the principle that
the court before which the first-filed action Was brought should decide whether the first~frled
presumption or an exception applies Power Play l LLC v. Norfolk Tz`de Baseball Club, LLC,
2018 WL 357304 (S.D.N.Y. 2018); Schnabel v_ Ranisey Quantl`taffve Sys., Inc., 322 F. Supp. 2d
505, 510 (S.D.N.Y. 2004); 800-Ffowers, Inc. v. Intercontz'nenml Florest, Inc., 860 F.Supp. 128,
131 (S.D.N.Y. 1994). rl`his decision rule is concerned with avoiding “the possibility of
inconsistent rulings on discretionary matters as well as duplication of judicial effort.” Donaldson,
Lafkin & Jenren‘e, ]nc. v. L.A. Cly., 542 F. Supp. 13l7, 1321 (S.D.N.Y. 1982).

lf this Court considers the first-filed case to be the action filed by Amiad in the Superior
Court of Guilford County, North Carolina, which was then removed to the Middle District of
North Carolina, this Court should defer to that District Court to decide the issue of venue and stay
this action pending that determination
B. Venue of this action is proper in the Southern District of New York.

ln the event that this Court determines that it is up to this District Court to decide the venue

motion then it should find that venue is proper in the Southern District of New York.

13

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 19 of 24

“The suit which is first fried should have priority, ‘absent a showing of a balance of
convenience or special circumstances giving priority to the second suit.”’ 800-F10wers, Inc. v.
intercontinental Floresl‘, Inc., 860 F.Supp. 128, 131 (S.D.N.Y. 1994).

Although there is a “strong presumption” in favor of the first»fiied suit (Relz`ance Ins. CO. v.
Si'x Smr, Inc., 155 F. Supp. 2d 49, 55 (S.D.N.Y. 2001)), this presumption is not to be applied
rigidly or mechanically simply based on the dates the actions were filed. Liberty Mut. las Co. v.
Fairbanks Co., 17 F. Supp. 3d 385, 392 (S.D.N.Y. 2014); Emp'rs ]ns. of Wausau v. Fox Enfm'r
Grp., Inc., 522 F.3d 271, 275 (2d Cir. 2008) (explaining that the “frrst~frled rule” is not an
“invariable mandate,” but a rebuttable presumption).

lt is weil established that district courts need not slavishly adhere to the first filed ruie, and
that where circumstances dictate, “great significance should not be placed upon the dates the
actions were filed.” Ivy-Mar, 1993 WL 535166 at *2, 1993 U.S.Dist. LEXIS 17965 at ‘*‘6. “The
courts should be concerned with what the interests of justice require and not with who won the
race.” National Patent Dev. Corp. v. American Hosp. Supply Corp,, 616 F.Supp. 114, 118
(S.D.N.Y.1984). Berisford Capl`tal Corp. v. Cem‘. Sfates, Se. & Sw. Areas Pension Fzmd, 677
F.Supp. 220, 222 (S.D.N.Y.i988)(“the first-filed rule does not constitute an invariable mandate
The inquiry still requires selection of the more appropriate forum, since the first-filed rule is only a
“‘presumption’ that may be rebutted by proof of the desirability of proceeding in the forum of the
second-filed action.”).

(1) Speciai circumstances dictate that venue is proper in the Southern District of
New York.

The Second Circuit has recognized that the first-filed presumption is inapplicable if: (1)

special circumstances justify giving priority to the second action; or (2) if the balance of

14

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 20 of 24

convenience weighs in favor of the second action. N. Y. Marine & Gen. fits Co. v. Lafarge N. Am.,
Inc., 599 F.3d 102, 112 (2d Cir. 2010).

Special circumstances exist when the first-filed suit is an improper anticipatory
filing. Om‘el Prods. V. Project Strategy Corp., 899 F. Supp. 1144 (S.D.N.Y. 1995). An
improper anticipatory filing is one “made under the apparent threat of a presumed adversary filing
the mirror image of that suit in a different federal district.” Om‘e[ Prods., 899 F. Supp. at 1150.
Cil‘z'group, Inc., v. Cin Holding Company, 97 F.Supp.2d 549, 555-556 (S.D.N.Y.ZOOO)(“An
improper anticipatory filing is ‘one made under the apparent threat of a presumed adversary filing
the mirror image of that suit’ in another court.”). A declaratory judgment action is anticipatory if
it is filed in response to a direct threat of litigation Emp'rs [ns. of Wausau v. Fox Entm't Grp.,
]nc., 522 F.3d 271 (2d Cir. 2008).

In the instant case, Amiad commenced the North Carolina state court declaratory judgment
action merely 16 days after AWT’s counsel threatened to “pursue legal action” if the parties could
not resolve their dispute Amiad’s state court action was clearly anticipatory and in response to
AWT’ threat of litigation and therefore should not be given preference for venue. Natfonal Um'on
Fire lns. Co. v. lnternational Wire Group, Inc`, 02 Civ. 10338, 2003 WL 21277114 at *6
(S.D.N.Y. lone 2, 2003) (first filed suit dismissed as “anticipatory” Where brought after receipt of
letter clearly announcing other party's intention to bring suit in Texas); Chicago his Co. v.
Holzer, 00 Civ. 1062, 2000 WL 777907 at *1, 4 (S.D.N.Y. lurie 16, 2000) (specific warning
requirement was met by letter stating that if recipients decision “ ‘remains unaltered, we will
commence suit in a court of appropriate jurisdiction in forty eight (48) hours' ”); Mondo, Inc. v.

sz`l‘z, 97 Civ. 4822, 1998 WL 17744 at *1»~2 (S.D.N.Y. Jan, 16, 1998) (Declaratory judgment

15

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 21 of 24

action filed after receipt of a letter stating the sender's “intention to file suit in Calif`omia if
settlement negotiations were not fruitful” was anticipatory filing.); F ederal Irzs. CO. v. May Dep't
Sz‘ores Co., 808 F.Supp. 347, 350 (S.D,N.Y.1992) (Declaratory judgment action found to be
anticipatory when filed after receipt of letter stating that if sender's claim was not satisfied by a
specific date, defendant would sue.); J. Lyons & Co. v. Republic of Tea, Inc,, 892 F.Supp. 486,
491 (S.D.N.Y.1995) (“When a notice letter informs a defendant of the intention to file suit, a filing
date, and/or a specific forum for the filing of the suit, the courts have found, in the exercise of
discretion, in favor of the second~filed action.”).

Finally, an anticipatory filing is “improper” when it “attempts to exploit the first-filed rule
by securing a venue that differs from the one that the filer’s adversary would be expected to
choose.” Onte! Prods., 899 F.Supp. at 1150. See also Toy Bl`z, Inc. v. Cem‘w~i Corp., 990 F.Supp.
328, 332 (S.D.N.Y.l998)(Forurn shopping justifies an exception to the first~filed rule “where a
suit bears only a slight connection to the [forum].”). AWT is a New York corporation and the
service territory which is the subject of the disputed contract is New York City, as well as Nassau
and Suffoll< counties. Amiad is a California corporation that moved its main office to North
Carolina several years after the Contract was signed Accordingly, AWT has no connection to the
Middle District of North Carolina.

(2) The balance of convenience Weighs in favor of venue in the Southern District
of New York.

lf the Court finds that there are no special circumstances justifying an exception to the
first-filed rule, this Court may still depart from the rule if the balance of convenience warrants
transfer of the case to the forum where the second suit was filed. Cirigroup, [nc., v. Cny Holdz`ng

Company, 97 F.Supp.2d 549, 560 (S.D.N.Y.2000).

16

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 22 of 24

The balancing of convenience “should be left to the sound discretion of the district
courts.” William Glackin & Co. v. international Playtex Corp., 407 F.2d 177, 178 (2d Cir.1969).
Weighing the balance of convenience under the first-filed rule involves consideration of the same
factors that apply to the determination of whether transfer is appropriate under 28 U.S.C. §
1404(a). S»»-Fer international Inc. v. Palaa'ion Parmers, Ltd., 906 F.Supp. 211, 216 (S.D.N.Y.
1995).

Section 1404(a) provides that a district court may transfer an action “[f'_[or the convenience
of parties and witnesses, in the interest of justice.” 28 U.S.C. § l404(a). Under a section
1404(a) analysis, courts determine motions for transfer according to an “individualized,
case-by-case consideration of convenience and faimess.” Stewarl' Organizafion, Inc. v. Ricoh
Corp., 487 U.S. 22, 29, 108 S.Ct. 2239, 101 L.Ed.2d 22 (1988) (citing Vaa Dasen v. Barrack, 376
U.S. 612, 622, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964)).

The factors relevant to the balance of convenience analysis which are essentially the same
as those considered in connection with motions to transfer venue, are: (1) the plaintiffs choice of
forum, (2) the convenience of witnesses (3) the location of relevant documents and relative ease of
access to sources of proof, (4) the convenience of the parties, (5) the locus of operative facts (6)
the availability of process to compel the attendance of unwilling witnesses and (7) the relative
means of the parties Employers insurance of Waasau v. Fox Entertaz'nment Group, Inc., 522
F.3d 271 (2d Cir. 2008).

(A) The Plaintiff‘s Choice of Forum
As illustrated above, Amiad’s choice of forum was clearly forum shopping as it was a race

to the courthouse steps merely 16 days after AWT threatened litigation Furthermore, Amiad

17

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 23 of 24

brought this suit within a district that does not have any connection With the case: none of the
parties reside here, neither party’s performance took place here, and none of the evidence or
witnesses are likely to be found here.
(B) The Convenience of Witnesses and Location of Documents
There are no known witnesses or evidence in the Middle District of North Carolina, and
AWT’s records and potential witnesses are all located in the Southern District of New York. To
the extent out-of-state Witnesses Would have to travel for this case, New York City’s larger
international airports and robust flight schedules make access to that forum more convenient
Furthermore, the international reach of Amiad’s business operations weighs in favor of requiring
its witnesses to travel to New York instead of requiring AWT, Which operates only locally, to send
its witnesses to North Carolina.
(C) The Locus of Operative Facts
AWT’s service territory, in which AWT performed under the Contract, is New York City,
as well as Nassau and Suffolk counties AWT is not registered to do business in North Carolina,
does not have offices in North Carolina, does not own any property in North Carolina, does not
have any offices, employees or agents in North Carolina, and does not engage in its business of
installing and maintaining water filters in North Carolina. The parties anticipated that AWT and
Amiad would perform their obligations under the Agreenient in New Yorl< and California,
respectively, not North Carolina. In Short, none of the operative facts in this case occurred in the

l\/liddle District of North Carolina.

18

Case 1:18-cv-05473-VSB Document 19 Filed 11/05/18 Page 24 of 24

(D) The Relative Means of the Parties
Amiad’s website reveals that is a world-Wide corporation that conducts business in North
Arnerica, Israel, Spain & Latin America, China, lndia, Russia, France and Gerniany. AWT is a
privately held corporation with one shareholder that does business in the New Yorl< Metropolitan
area.
in sum, the Court should transfer this case because the convenience of the parties and
witnesses favors the Southern District of New York, over the Middle District of North Carolina,

which has no connection with the ease at all.

Conclusion
For the foregoing reasons, the plaintiff respectfully requests that the Court deny

defendant’s motion to dismiss the complaint

Dated: New York, NY
Noveinber 5, 2018

RONALD FRANCIS, ESQ.

By: ’Rovwbl,d/ Framicés/
Ronald Francis [RF-8939]

Attorney for Plaintiff

30 Broad Street, 37th Floor

New York, NY 10004

(212) 279-6536

rf(a)ronaldfrancislaw.com

19

